CASE Z2OGV-AOPGOWIBY-RAG BOCUMEAE SS FRLWPAAD Ragehote,

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Louisiana

AHMED BAQER, et al.,

 

Plaintiff(s)
Vv.

ST. TAMMANY PARISH GOVERNMENT, et al.,

Civil Action No. 2:20-cv-00980 D(2)

 

me ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) St. Tammany Parish Government
Administrative Complex
21490 Koop Drive
Mandeville, LA 70471

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Maria B. Glorioso (#24435), T.A.

Vincent J. Glorioso, Jr. (#6064)
THE GLORIOSO LAW FIRM
2716 Athania Parkway
Metairie, LA 70002

Tel: (504) 569-9999

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: Mar 23 2020

 

 
CBSE ZL RRSOWBYRAY BOSUMEAL PS FRG QPAAD Fane.

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No, 2:20-cv-00980

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 Botetne
. yh Tramey 2 poe Tia
This summons for (name of individual and title, if any) KX : eee phar ~ Mee, looped : ia f
was received by me on (date) L ve ) J 20 P : Cocos Carpet
a Loop Carte Pred Ss
ersonally served the summons onthe individual at (place) pas .. eC6-D

OKI pe . . PA bei
Hol LAr Peat, pk . on (date) e / DD, / 2 a ; OF

I left the summons at the individual’s residence or usual place of abode with (name)

 

 

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) . who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ‘or

 

© I returned the summons unexecuted because :or

 

O Other (specify):

My fees are $ — for travel and $ _—— for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.
Date: (2 [/ Oj B22 EE
Server's signature

IZ eft isBamo CPZ

Printed name and title

POBet 27405679 NOLA JOVFE

Server's address

Additional information regarding attempted service, etc:
